 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT BISHOP,                                    No. 1:18-cv-00714-DAD-BAM
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    SALCEDO, et al.,                                  CERTAIN CLAIMS AND DEFENDANTS
15                       Defendants.                    (Doc. No. 14)
16

17

18          Plaintiff Robert Bishop is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 28, 2018, the assigned magistrate judge screened plaintiff’s complaint

22   under 28 U.S.C. § 1915A and found that it stated cognizable claims for deliberate indifference to

23   serious medical needs in violation of the Eighth Amendment against defendants Cross, Salcedo,

24   Perez, and Nyugen, but failed to state any other cognizable claims. (Doc. No. 11.) Plaintiff was

25   ordered to either file a first amended complaint or notify the court of his willingness to proceed

26   only on the claims found to be cognizable in the screening order. (Doc. No. 11.) On January 28,

27   2019, plaintiff notified the court of his willingness to proceed on the cognizable claims identified

28   by the court in the screening order. (Doc. No. 13.)
                                                       1
 1          Accordingly, on January 30, 2019, the assigned magistrate judge issued findings and

 2   recommendations, recommending that this action proceed on plaintiff’s deliberate indifference

 3   claims against defendants Cross, Salcedo, Perez, and Nyugen, and that all other claims and

 4   defendants be dismissed. (Doc. No. 14.) The findings and recommendations were served on

 5   plaintiff and contained notice that any objections thereto were to be filed within fourteen days

 6   after service. (Id. at 7.) To date, no objections to the findings and recommendations have been

 7   filed, and the time in which to do so has now passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

10   and recommendations to be supported by the record and by proper analysis.

11          Accordingly,

12          1.      The findings and recommendations issued on January 30, 2019 (Doc. No. 14) are

13                  adopted in full;

14          2.      This action shall proceed on plaintiff’s complaint, filed May 25, 2018 (Doc. No. 1)

15                  against defendants Cross, Salcedo, Perez, and Nyugen for deliberate indifference

16                  to serious medical needs in violation of the Eighth Amendment;

17          3.      All other claims and defendants are dismissed with prejudice; and

18          4.      This action is referred back to the assigned magistrate judge for further

19                  proceedings.

20   IT IS SO ORDERED.
21
        Dated:     April 23, 2019
22                                                     UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       2
